542 F.2d 651
Varice SMITH, Jr., Plaintiff-Appellant,v.OLIN CHEMICAL CORPORATION et al., Defendants-Appellees.
No. 75-1024.
United States Court of Appeals,Fifth Circuit.
Nov. 3, 1976.

Norbert A. Simmons, New Orleans, La., for plaintiff-appellant.
Wm. R. Tete, Lake Charles, La., William B. Dickinson, Stamford, Conn., for defendants-appellees.
Before BROWN, Chief Judge, and WISDOM, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT, HILL and FAY, Circuit Judges.*

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Due to illness THORNBERRY, Circuit Judge, did not participate in this decision